Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byskal et al. (US 10,994,198, hereinafter Byskal).

Regarding claim 1, Byskal discloses
A method comprising: applying, by a prediction computing system, a prediction classifier (col. 9, lines 5-15: Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement. As discussed elsewhere herein, the placement may select the instance type with the lowest risk, or having the lowest cost, or a weighted combination of the two, among other such options, for any placement request received for a new session or execution, etc.) on spare cloud resource data associated with a spare cloud resource (col. 12, lines 54-67: The types can include different pricing or purchase options as well, as may relate to on-demand capacity purchased for an extended period of time, limited time capacity, or excess but interruptible capacity (i.e., “spot” capacity), among others. The various hosting options can be analyzed to determine 308 risk scores and cost information for the identified instance types. In various embodiments, a risk assessment algorithm can accept current, historical, or predicted data for use in assessing the risk for a given instance type, and cost information can be obtained from a pricing manager or other such system or service, where the cost can vary and be determined dynamically based on network conditions, including but not limited to an amount of available capacity of a specific instance type at a specific point in time) on which a container is scheduled (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers); 
outputting, by the prediction computing system from the applying of the prediction classifier (col. 9, lines 5-15: Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement. As discussed elsewhere herein, the placement may select the instance type with the lowest risk, or having the lowest cost, or a weighted combination of the two, among other such options, for any placement request received for a new session or execution, etc.), a risk score of an interruption occurring for the spare cloud resource within a future time period (col. 14, lines 14-18: trained machine learning model (e.g., a convolutional neural network) or other statistical algorithm can be used to provide risk scores for the instance types based on the provided risk assessment data; col. 15, lines 7-14: In some embodiments the lookback assessment might attempt to determine if a given instance type was risky at any point during a recent window of time, and if so might exclude the instance type from consideration. A look forward assessment might also be performed, where the trend(s) for that instance type over the recent period of time might be analyzed to determine the likely risk over a future period of time); and
rebalancing, by the prediction computing system, the container from the spare cloud resource to another cloud resource based on the risk score (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers; col. 2, lines 15-18: Since dedicated capacity can be relatively expensive for at least some types of applications, approaches herein enable sessions to be allocated using resource capacity that has been allocated to a specific customer; col. 6, lines 18-20: The spot instances may be the least expensive option, but are not guaranteed for any length of time other than the notice period; col. 3, lines 4-10: The instance can then be allocated and caused to function as a game server for the game session, for example, or perform other tasks as discussed herein. Such an approach enables a new session to be placed with low risk of interruption and at relatively low cost with respect to dedicated capacity. The system is able to fallback to alternative instance types as needed; col. 5, lines 27-30: some resource providers enable customers, such as game developers, to purchase resource capacity, such as specific compute instance, on an as-needed basis, or on-demand; col. 9, lines 2-22: The risk assessment can also analyze data feeds from other customers, applications, or entities to which resource instances have been allocated, regarding interruptions that have occurred for prior placement decisions. Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement. As discussed elsewhere herein, the placement may select the instance type with the lowest risk, or having the lowest cost, or a weighted combination of the two, among other such options, for any placement request received for a new session or execution, etc. Such an approach can provide application developers and other such entities to obtain the benefit of low-cost instances while largely mitigating the downside risk associated with the use of spot instances. The placement manager 204 can also fallback to alternative instance types that are not as risky as needed, although these instance types may be more expensive; In other words, the placement manager can fallback to alternative instance types that are not as risk as needed or on-demand (e.g., dedicated capacity) although the alternative types are more expensive than spot instance based on risk score provided for the instance types based on the provided risk assessment data using machine learning).

Regarding claim 2, Byskal discloses
further comprising: storing, by the prediction computing system, the risk score in a database (col. 8, lines 42-48: A risk score, for example, can be calculated using various factors discussed herein, as may relate to current, historical, or anticipated network, system, application, or resource conditions. The risk scores for various types of capacity can be calculated or otherwise determined, then used to determine a type of capacity to allocate or select for a specific application or session, etc.; col. 17, lines 23-28: the provider environment includes a plurality of resources 514 of one or more types. These types can include, for example, application servers operable to process instructions provided by a user or database servers operable to process data stored in one or more data stores 516 in response to a user request; col. 27, line 67-col. 28, line 1: The server(s) may also include database servers).

Regarding claim 3, Byskal discloses
wherein the risk score comprises a plurality of risk scores corresponding to a plurality of different future time periods including the future time period (
col. 17 line 64-col. 18, line 13: If the user has an account with the appropriate permissions, status, etc., the resource manager can determine whether there are adequate resources available to suit the user's request, and if so can provision the resources or otherwise grant access to the corresponding portion of those resources for use by the user for an amount specified by the request. This amount can include, for example, capacity to process a single request or perform a single task, a specified period of time, or a recurring/renewable period, among other such values. If the user does not have a valid account with the provider, the user account does not enable access to the type of resources specified in the request, or another such reason is preventing the user from obtaining access to such resources, a communication can be sent to the user to enable the user to create or modify an account, or change the resources specified in the request, among other such options

col. 10, lines 9-11: trends in the spot price can also be used to determine risk for a type of instance over an upcoming period of time; col. 10, lines 22-25: historical information may also be used to predict changes in price for a certain period, such as a holiday period or weekend, which may be used to calculate expected risk for an upcoming period; col. 15, lines 11-14: look forward assessment might also be performed, where the trend(s) for that instance type over the recent period of time might be analyzed to determine the likely risk over a future period of time; In other words, the risk score of certain period in the future (e.g., holiday period or weekend) is different from the risk score of other upcoming period of time (e.g., non-holiday period or weekday)). 

Regarding claim 4, Byskal discloses
further comprising: training, by the prediction computing system (col. 14, lines 14-18: a trained machine learning model (e.g., a convolutional neural network) or other statistical algorithm can be used to provide risk scores for the instance types based on the provided risk assessment data), the prediction classifier (col. 9, lines 5-11: Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement) based on past interruption data collected by the prediction computing system (col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance).

Regarding claim 5, Byskal discloses
further comprising: training, by the prediction computing system  (col. 14, lines 14-18: a trained machine learning model (e.g., a convolutional neural network) or other statistical algorithm can be used to provide risk scores for the instance types based on the provided risk assessment data), the prediction classifier (col. 9, lines 5-11: Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement) based on a combination of past interruption data (col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 13, line 46-col. 14 line 8: The threshold can be set to any appropriate number, where an instance of that type will not be selected if there are fewer than that number as there is a likelihood of at least some of those instances being reclaimed over an upcoming period of time in which the instance might be allocated for the current request. Similarly, a threshold might be set such that a resource type is not selected if the ratio or fraction of available to allocated (or otherwise unavailable) instances is below a specified value, such as where less than 5% or 10% of the instances of a specified type are available for a given pool, or where the ratio of available to unavailable is less than 1:20, among other such options. Thus, even if there are more than 100 instances available, the type might be excluded if this represents less than 5% of the total instances of that type for that specific resource pool. If an instance type fails to satisfy at least one of these thresholds, that instance type can be excluded 410 from consideration for placement of the game session. For the instance types that satisfy the thresholds, risk assessment data can be collected 412. This can include any appropriate data, as discussed and suggested herein, that may be useful in assessing the risk of a specific instance type. This data may include, for example, time of last interruption, number of interruptions over a recent period of time, frequency of interruption, current instance price, recent fluctuations or trends in instance price, current amount of available capacity, recent fluctuations in available capacity, historical capacity information, and predicted capacity information, among other such options) of live containers on spare cloud resources (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers; col. 21, lines 43-61: a customer can submit a game hosting request for an instance with a bid price and a specification of at least one resource guarantee to be provided for the request, such as a minimum throughput, compute capacity, etc. If a resource becomes available that meets the capacity requirement(s) for the instance request, if the bid exceeds any other requests (or otherwise has preference or priority), and if the bid at least meets a current market price for that capacity, the instance request can be processed using the excess capacity. In various embodiments, the customer with the winning bid will obtain dedicated use of that excess capacity for at least a period of time to process the transcoding operations associated with the instance created per the instance request. After that minimum time, the bid amount can be reexamined and, if the request no longer meets the winning criteria discussed above, or some other such criteria, fulfilling of the instance request for that user on that resource can be terminated (e.g., the instance can be terminated on that resource) and past interruption data of denied containers on spare cloud resources (col. 8, lines 10-13: the risk of a session being interrupted may be unacceptable for at least certain types of applications. For example, players may have a poor or unsatisfactory experience if a game is interrupted in the middle of a session; col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 13, line 46-col. 14 line 8: The threshold can be set to any appropriate number, where an instance of that type will not be selected if there are fewer than that number as there is a likelihood of at least some of those instances being reclaimed over an upcoming period of time in which the instance might be allocated for the current request. Similarly, a threshold might be set such that a resource type is not selected if the ratio or fraction of available to allocated (or otherwise unavailable) instances is below a specified value, such as where less than 5% or 10% of the instances of a specified type are available for a given pool, or where the ratio of available to unavailable is less than 1:20, among other such options. Thus, even if there are more than 100 instances available, the type might be excluded if this represents less than 5% of the total instances of that type for that specific resource pool. If an instance type fails to satisfy at least one of these thresholds, that instance type can be excluded 410 from consideration for placement of the game session. For the instance types that satisfy the thresholds, risk assessment data can be collected 412. This can include any appropriate data, as discussed and suggested herein, that may be useful in assessing the risk of a specific instance type. This data may include, for example, time of last interruption, number of interruptions over a recent period of time, frequency of interruption, current instance price, recent fluctuations or trends in instance price, current amount of available capacity, recent fluctuations in available capacity, historical capacity information, and predicted capacity information, among other such options).

Regarding claim 6, Byskal discloses
further comprising: predicting, by the prediction computing system before the rebalancing (col. 2, lines 15-18: Since dedicated capacity can be relatively expensive for at least some types of applications, approaches herein enable sessions to be allocated using resource capacity that has been allocated to a specific customer; col. 6, lines 18-20: The spot instances may be the least expensive option, but are not guaranteed for any length of time other than the notice period; col. 3, lines 4-10: The instance can then be allocated and caused to function as a game server for the game session, for example, or perform other tasks as discussed herein. Such an approach enables a new session to be placed with low risk of interruption and at relatively low cost with respect to dedicated capacity. The system is able to fallback to alternative instance types as needed; col. 5, lines 27-30: some resource providers enable customers, such as game developers, to purchase resource capacity, such as specific compute instance, on an as-needed basis, or on-demand; col. 9, lines 2-22: The risk assessment can also analyze data feeds from other customers, applications, or entities to which resource instances have been allocated, regarding interruptions that have occurred for prior placement decisions. Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement. As discussed elsewhere herein, the placement may select the instance type with the lowest risk, or having the lowest cost, or a weighted combination of the two, among other such options, for any placement request received for a new session or execution, etc. Such an approach can provide application developers and other such entities to obtain the benefit of low-cost instances while largely mitigating the downside risk associated with the use of spot instances. The placement manager 204 can also fallback to alternative instance types that are not as risky as needed, although these instance types may be more expensive; In other words, the placement manager can fallback to alternative instance types that are not as risk as needed or on-demand (e.g., dedicated capacity) although the alternative types are more expensive than spot instance based on risk score provided for the instance types based on the provided risk assessment data using machine learning), that the spare cloud resource will be interrupted within the future time period (col. 14, lines 14-18: trained machine learning model (e.g., a convolutional neural network) or other statistical algorithm can be used to provide risk scores for the instance types based on the provided risk assessment data; col. 15, lines 7-14: In some embodiments the lookback assessment might attempt to determine if a given instance type was risky at any point during a recent window of time, and if so might exclude the instance type from consideration. A look forward assessment might also be performed, where the trend(s) for that instance type over the recent period of time might be analyzed to determine the likely risk over a future period of time) based on a comparison of the risk score to a threshold (col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance).

Regarding claim 7, Byskal discloses
further comprising: retraining (col. 10, lines 29-35: an assessment algorithm might look at three factors, such as time since last reclamation, capacity ratio, and pending requests, and determine a weighted average of those to use to calculate the risk score, where the weights may be assigned by the customer or provider, or learned or updated over time using, for example, machine learning or data analytic), by the prediction computing device, the prediction classifier in response to a change in a number of interruptions over a window of time beyond a threshold number (col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance).

Regarding claim 8, Byskal discloses
further comprising: retraining, by the prediction computing device, the prediction classifier (col. 10, lines 29-35: an assessment algorithm might look at three factors, such as time since last reclamation, capacity ratio, and pending requests, and determine a weighted average of those to use to calculate the risk score, where the weights may be assigned by the customer or provider, or learned or updated over time using, for example, machine learning or data analytic) based on data obtained from test containers (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers; col. 23, lines 54-col. 24 line 1: While illustrated as part of the service provider environment, it should be understood that components such as the gaming servers or game publisher could be executed on a local user machine as well, whether one of the developer machines 804 or otherwise. In some embodiments the game content might be published and made available to one or more test machines 808, which may be associated with the customer, such that the customer can test various builds or versions of the game. In some embodiments feedback provided by the test machines 808 may be provided to the game development service 814, which can maintain testing feedback or data and make that feedback available, via logs, messages, reports, or other such mechanisms, to the developers or other persons associated with the game development) requested on one or more spare cloud resources in one or more markets (col. 25, lines 28-26: since excess capacity for a particular type of resource may be insufficient at the time of a request, a customer can specify multiple acceptable instance types with appropriate configurations that can be used to host the game session. A customer might then provide selection criteria or preferences, such as to select the available type with the lowest cost, highest performance, or lowest risk of interruption, among other such options).

Regarding claim 9, Byskal discloses
wherein the risk score comprises a live interruption risk score component (col. 21, lines 43-61: a customer can submit a game hosting request for an instance with a bid price and a specification of at least one resource guarantee to be provided for the request, such as a minimum throughput, compute capacity, etc. If a resource becomes available that meets the capacity requirement(s) for the instance request, if the bid exceeds any other requests (or otherwise has preference or priority), and if the bid at least meets a current market price for that capacity, the instance request can be processed using the excess capacity. In various embodiments, the customer with the winning bid will obtain dedicated use of that excess capacity for at least a period of time to process the transcoding operations associated with the instance created per the instance request. After that minimum time, the bid amount can be reexamined and, if the request no longer meets the winning criteria discussed above, or some other such criteria, fulfilling of the instance request for that user on that resource can be terminated (e.g., the instance can be terminated on that resource) corresponding to a first risk of the container on the spare cloud resource being interrupted (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers; col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 13, line 46-col. 14 line 8: The threshold can be set to any appropriate number, where an instance of that type will not be selected if there are fewer than that number as there is a likelihood of at least some of those instances being reclaimed over an upcoming period of time in which the instance might be allocated for the current request. Similarly, a threshold might be set such that a resource type is not selected if the ratio or fraction of available to allocated (or otherwise unavailable) instances is below a specified value, such as where less than 5% or 10% of the instances of a specified type are available for a given pool, or where the ratio of available to unavailable is less than 1:20, among other such options. Thus, even if there are more than 100 instances available, the type might be excluded if this represents less than 5% of the total instances of that type for that specific resource pool. If an instance type fails to satisfy at least one of these thresholds, that instance type can be excluded 410 from consideration for placement of the game session. For the instance types that satisfy the thresholds, risk assessment data can be collected 412. This can include any appropriate data, as discussed and suggested herein, that may be useful in assessing the risk of a specific instance type. This data may include, for example, time of last interruption, number of interruptions over a recent period of time, frequency of interruption, current instance price, recent fluctuations or trends in instance price, current amount of available capacity, recent fluctuations in available capacity, historical capacity information, and predicted capacity information, among other such options) and a denied scheduling risk score component corresponding to a second risk of the container being denied to launch on the spare cloud resource (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers; col. 8, lines 10-13: the risk of a session being interrupted may be unacceptable for at least certain types of applications. For example, players may have a poor or unsatisfactory experience if a game is interrupted in the middle of a session; col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 13, line 46-col. 14 line 8: The threshold can be set to any appropriate number, where an instance of that type will not be selected if there are fewer than that number as there is a likelihood of at least some of those instances being reclaimed over an upcoming period of time in which the instance might be allocated for the current request. Similarly, a threshold might be set such that a resource type is not selected if the ratio or fraction of available to allocated (or otherwise unavailable) instances is below a specified value, such as where less than 5% or 10% of the instances of a specified type are available for a given pool, or where the ratio of available to unavailable is less than 1:20, among other such options. Thus, even if there are more than 100 instances available, the type might be excluded if this represents less than 5% of the total instances of that type for that specific resource pool. If an instance type fails to satisfy at least one of these thresholds, that instance type can be excluded 410 from consideration for placement of the game session. For the instance types that satisfy the thresholds, risk assessment data can be collected 412. This can include any appropriate data, as discussed and suggested herein, that may be useful in assessing the risk of a specific instance type. This data may include, for example, time of last interruption, number of interruptions over a recent period of time, frequency of interruption, current instance price, recent fluctuations or trends in instance price, current amount of available capacity, recent fluctuations in available capacity, historical capacity information, and predicted capacity information, among other such options).

Regarding claim 10, Byskal discloses 
A computing device comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method of predicting interruptions to use of a spare cloud resource; a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to (Fig. 9):
apply a prediction classifier (col. 9, lines 5-15: Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement. As discussed elsewhere herein, the placement may select the instance type with the lowest risk, or having the lowest cost, or a weighted combination of the two, among other such options, for any placement request received for a new session or execution, etc.) on spare cloud resource data associated with a spare cloud resource (col. 12, lines 54-67: The types can include different pricing or purchase options as well, as may relate to on-demand capacity purchased for an extended period of time, limited time capacity, or excess but interruptible capacity (i.e., “spot” capacity), among others. The various hosting options can be analyzed to determine 308 risk scores and cost information for the identified instance types. In various embodiments, a risk assessment algorithm can accept current, historical, or predicted data for use in assessing the risk for a given instance type, and cost information can be obtained from a pricing manager or other such system or service, where the cost can vary and be determined dynamically based on network conditions, including but not limited to an amount of available capacity of a specific instance type at a specific point in time), on which a container is scheduled to run (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers); 
generate, in response to the application of the prediction classifier (col. 9, lines 5-15: Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement. As discussed elsewhere herein, the placement may select the instance type with the lowest risk, or having the lowest cost, or a weighted combination of the two, among other such options, for any placement request received for a new session or execution, etc.) on the spare cloud resource data (col. 12, lines 54-67: The types can include different pricing or purchase options as well, as may relate to on-demand capacity purchased for an extended period of time, limited time capacity, or excess but interruptible capacity (i.e., “spot” capacity), among others. The various hosting options can be analyzed to determine 308 risk scores and cost information for the identified instance types. In various embodiments, a risk assessment algorithm can accept current, historical, or predicted data for use in assessing the risk for a given instance type, and cost information can be obtained from a pricing manager or other such system or service, where the cost can vary and be determined dynamically based on network conditions, including but not limited to an amount of available capacity of a specific instance type at a specific point in time), a risk score, wherein the risk score identifies a risk of an interruption occurring within a future time period  (col. 14, lines 14-18: trained machine learning model (e.g., a convolutional neural network) or other statistical algorithm can be used to provide risk scores for the instance types based on the provided risk assessment data; col. 15, lines 7-14: In some embodiments the lookback assessment might attempt to determine if a given instance type was risky at any point during a recent window of time, and if so might exclude the instance type from consideration. A look forward assessment might also be performed, where the trend(s) for that instance type over the recent period of time might be analyzed to determine the likely risk over a future period of time) to the container running (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers) on the spare cloud resource (col. 12, lines 54-67: The types can include different pricing or purchase options as well, as may relate to on-demand capacity purchased for an extended period of time, limited time capacity, or excess but interruptible capacity (i.e., “spot” capacity), among others. The various hosting options can be analyzed to determine 308 risk scores and cost information for the identified instance types. In various embodiments, a risk assessment algorithm can accept current, historical, or predicted data for use in assessing the risk for a given instance type, and cost information can be obtained from a pricing manager or other such system or service, where the cost can vary and be determined dynamically based on network conditions, including but not limited to an amount of available capacity of a specific instance type at a specific point in time); and
rebalance the container from the spare cloud resource to another cloud resource based on a prediction of the interruption occurring determined from the generated risk score (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers; col. 2, lines 15-18: Since dedicated capacity can be relatively expensive for at least some types of applications, approaches herein enable sessions to be allocated using resource capacity that has been allocated to a specific customer; col. 6, lines 18-20: The spot instances may be the least expensive option, but are not guaranteed for any length of time other than the notice period; col. 3, lines 4-10: The instance can then be allocated and caused to function as a game server for the game session, for example, or perform other tasks as discussed herein. Such an approach enables a new session to be placed with low risk of interruption and at relatively low cost with respect to dedicated capacity. The system is able to fallback to alternative instance types as needed; col. 5, lines 27-30: some resource providers enable customers, such as game developers, to purchase resource capacity, such as specific compute instance, on an as-needed basis, or on-demand; col. 9, lines 2-22: The risk assessment can also analyze data feeds from other customers, applications, or entities to which resource instances have been allocated, regarding interruptions that have occurred for prior placement decisions. Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement. As discussed elsewhere herein, the placement may select the instance type with the lowest risk, or having the lowest cost, or a weighted combination of the two, among other such options, for any placement request received for a new session or execution, etc. Such an approach can provide application developers and other such entities to obtain the benefit of low-cost instances while largely mitigating the downside risk associated with the use of spot instances. The placement manager 204 can also fallback to alternative instance types that are not as risky as needed, although these instance types may be more expensive; In other words, the placement manager can fallback to alternative instance types that are not as risk as needed or on-demand (e.g., dedicated capacity) although the alternative types are more expensive than spot instance based on risk score provided for the instance types based on the provided risk assessment data using machine learning).

Regarding claim 11, Byskal discloses
wherein the risk score comprises a set of risk scores corresponding to a plurality of different future time periods of different lengths including the future time period (col. 10, lines 9-11: trends in the spot price can also be used to determine risk for a type of instance over an upcoming period of time; col. 10, lines 22-25: historical information may also be used to predict changes in price for a certain period, such as a holiday period or weekend, which may be used to calculate expected risk for an upcoming period; col. 15, lines 11-14: look forward assessment might also be performed, where the trend(s) for that instance type over the recent period of time might be analyzed to determine the likely risk over a future period of time; In other words, the risk score of certain period in the future (e.g., holiday period or weekend) is different from the risk score of other upcoming period of time (e.g., non-holiday period or weekday)). 

Regarding claim 12, Byskal discloses
wherein the processor is further configured to: train (col. 14, lines 14-18: a trained machine learning model (e.g., a convolutional neural network) or other statistical algorithm can be used to provide risk scores for the instance types based on the provided risk assessment data) the prediction classifier (col. 9, lines 5-11: Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement) on a sample set of prior interruption data collected for a market in which the spare cloud resource is available  (col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 25, lines 28-26: since excess capacity for a particular type of resource may be insufficient at the time of a request, a customer can specify multiple acceptable instance types with appropriate configurations that can be used to host the game session. A customer might then provide selection criteria or preferences, such as to select the available type with the lowest cost, highest performance, or lowest risk of interruption, among other such options).

Regarding claim 13, Byskal discloses
wherein the processor is further configured to: retrain (col. 10, lines 29-35: an assessment algorithm might look at three factors, such as time since last reclamation, capacity ratio, and pending requests, and determine a weighted average of those to use to calculate the risk score, where the weights may be assigned by the customer or provider, or learned or updated over time using, for example, machine learning or data analytic) the prediction classifier (col. 9, lines 5-11: Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement) based on a modification to a sample set of prior interruption data on which the prediction classifier had been trained previously  (col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 25, lines 28-26: since excess capacity for a particular type of resource may be insufficient at the time of a request, a customer can specify multiple acceptable instance types with appropriate configurations that can be used to host the game session. A customer might then provide selection criteria or preferences, such as to select the available type with the lowest cost, highest performance, or lowest risk of interruption, among other such options).

Regarding claim 14, Byskal discloses
wherein the risk score comprises a live interruption risk score (col. 21, lines 43-61: a customer can submit a game hosting request for an instance with a bid price and a specification of at least one resource guarantee to be provided for the request, such as a minimum throughput, compute capacity, etc. If a resource becomes available that meets the capacity requirement(s) for the instance request, if the bid exceeds any other requests (or otherwise has preference or priority), and if the bid at least meets a current market price for that capacity, the instance request can be processed using the excess capacity. In various embodiments, the customer with the winning bid will obtain dedicated use of that excess capacity for at least a period of time to process the transcoding operations associated with the instance created per the instance request. After that minimum time, the bid amount can be reexamined and, if the request no longer meets the winning criteria discussed above, or some other such criteria, fulfilling of the instance request for that user on that resource can be terminated (e.g., the instance can be terminated on that resource) component corresponding to a first risk of the container on the spare cloud resource being interrupted (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers; col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 13, line 46-col. 14 line 8: The threshold can be set to any appropriate number, where an instance of that type will not be selected if there are fewer than that number as there is a likelihood of at least some of those instances being reclaimed over an upcoming period of time in which the instance might be allocated for the current request. Similarly, a threshold might be set such that a resource type is not selected if the ratio or fraction of available to allocated (or otherwise unavailable) instances is below a specified value, such as where less than 5% or 10% of the instances of a specified type are available for a given pool, or where the ratio of available to unavailable is less than 1:20, among other such options. Thus, even if there are more than 100 instances available, the type might be excluded if this represents less than 5% of the total instances of that type for that specific resource pool. If an instance type fails to satisfy at least one of these thresholds, that instance type can be excluded 410 from consideration for placement of the game session. For the instance types that satisfy the thresholds, risk assessment data can be collected 412. This can include any appropriate data, as discussed and suggested herein, that may be useful in assessing the risk of a specific instance type. This data may include, for example, time of last interruption, number of interruptions over a recent period of time, frequency of interruption, current instance price, recent fluctuations or trends in instance price, current amount of available capacity, recent fluctuations in available capacity, historical capacity information, and predicted capacity information, among other such options) and a denied scheduling risk score component corresponding to a second risk of the container being denied to launch on the spare cloud resource (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers; col. 8, lines 10-13: the risk of a session being interrupted may be unacceptable for at least certain types of applications. For example, players may have a poor or unsatisfactory experience if a game is interrupted in the middle of a session; col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 13, line 46-col. 14 line 8: The threshold can be set to any appropriate number, where an instance of that type will not be selected if there are fewer than that number as there is a likelihood of at least some of those instances being reclaimed over an upcoming period of time in which the instance might be allocated for the current request. Similarly, a threshold might be set such that a resource type is not selected if the ratio or fraction of available to allocated (or otherwise unavailable) instances is below a specified value, such as where less than 5% or 10% of the instances of a specified type are available for a given pool, or where the ratio of available to unavailable is less than 1:20, among other such options. Thus, even if there are more than 100 instances available, the type might be excluded if this represents less than 5% of the total instances of that type for that specific resource pool. If an instance type fails to satisfy at least one of these thresholds, that instance type can be excluded 410 from consideration for placement of the game session. For the instance types that satisfy the thresholds, risk assessment data can be collected 412. This can include any appropriate data, as discussed and suggested herein, that may be useful in assessing the risk of a specific instance type. This data may include, for example, time of last interruption, number of interruptions over a recent period of time, frequency of interruption, current instance price, recent fluctuations or trends in instance price, current amount of available capacity, recent fluctuations in available capacity, historical capacity information, and predicted capacity information, among other such options).

Regarding claim 15, Byskal discloses
wherein the processor is further configured to: predict the interruption occurring (col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance) within the future time period (col. 14, lines 14-18: trained machine learning model (e.g., a convolutional neural network) or other statistical algorithm can be used to provide risk scores for the instance types based on the provided risk assessment data; col. 15, lines 7-14: In some embodiments the lookback assessment might attempt to determine if a given instance type was risky at any point during a recent window of time, and if so might exclude the instance type from consideration. A look forward assessment might also be performed, where the trend(s) for that instance type over the recent period of time might be analyzed to determine the likely risk over a future period of time) based on the generated risk score exceeding a threshold (col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byskal et al. (US 10,994,198, hereinafter Byskal) in view of Ekwe-Ekwe et al. “Location, Location, Location: Exploring Amazon EC2 Spot Instance Pricing Across Geographical Regions – Extended Version,” 7/27/2018.
Regarding claim 16, Byskal discloses 
A non-transitory machine readable medium having stored thereon instructions for performing a method of predicting interruptions to use of a spare cloud resource, comprising machine executable code which when executed by at least one machine, causes the machine to (Fig. 9):
generate, in response to the application of the prediction classifier (col. 9, lines 5-15: Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement. As discussed elsewhere herein, the placement may select the instance type with the lowest risk, or having the lowest cost, or a weighted combination of the two, among other such options, for any placement request received for a new session or execution, etc.) on the spare cloud resource data associated with the spare cloud resource (col. 12, lines 54-67: The types can include different pricing or purchase options as well, as may relate to on-demand capacity purchased for an extended period of time, limited time capacity, or excess but interruptible capacity (i.e., “spot” capacity), among others. The various hosting options can be analyzed to determine 308 risk scores and cost information for the identified instance types. In various embodiments, a risk assessment algorithm can accept current, historical, or predicted data for use in assessing the risk for a given instance type, and cost information can be obtained from a pricing manager or other such system or service, where the cost can vary and be determined dynamically based on network conditions, including but not limited to an amount of available capacity of a specific instance type at a specific point in time), a risk score that identifies a risk of an interruption occurring within a future time period  (col. 14, lines 14-18: trained machine learning model (e.g., a convolutional neural network) or other statistical algorithm can be used to provide risk scores for the instance types based on the provided risk assessment data; col. 15, lines 7-14: In some embodiments the lookback assessment might attempt to determine if a given instance type was risky at any point during a recent window of time, and if so might exclude the instance type from consideration. A look forward assessment might also be performed, where the trend(s) for that instance type over the recent period of time might be analyzed to determine the likely risk over a future period of time) to the container scheduled to run (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers) on the spare cloud resource (col. 12, lines 54-67: The types can include different pricing or purchase options as well, as may relate to on-demand capacity purchased for an extended period of time, limited time capacity, or excess but interruptible capacity (i.e., “spot” capacity), among others. The various hosting options can be analyzed to determine 308 risk scores and cost information for the identified instance types. In various embodiments, a risk assessment algorithm can accept current, historical, or predicted data for use in assessing the risk for a given instance type, and cost information can be obtained from a pricing manager or other such system or service, where the cost can vary and be determined dynamically based on network conditions, including but not limited to an amount of available capacity of a specific instance type at a specific point in time); 
store the risk score to a database containing a plurality of risk scores (col. 8, lines 42-48: A risk score, for example, can be calculated using various factors discussed herein, as may relate to current, historical, or anticipated network, system, application, or resource conditions. The risk scores for various types of capacity can be calculated or otherwise determined, then used to determine a type of capacity to allocate or select for a specific application or session, etc.; col. 17, lines 23-28: the provider environment includes a plurality of resources 514 of one or more types. These types can include, for example, application servers operable to process instructions provided by a user or database servers operable to process data stored in one or more data stores 516 in response to a user request; col. 27, line 67-col. 28, line 1: The server(s) may also include database servers); and 
recommend, to a customer associated with the container, ... (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers), (col. 2, lines 46-50: a risk score can be calculated which is an indication of a likelihood that a resource instance (or other resource allocation) of the instance type will be reclaimed during the session or task to be executed; col. 6, lines 21-27: In many embodiments a notice will be provided at a point in time before the termination of the resource allocation, such as two minutes before the capacity will be reclaimed for use by the reserved customer. The game developer can then take various actions to account for the early termination, such as to notify the players and potentially modify one or more aspects of the game).
Byskal does not explicitly disclose to rebalance the container to another cloud resource in response to the risk score exceeding a threshold. Ekwe-Ekwe discloses to rebalance the container to another cloud resource in response to the risk score exceeding a threshold (page 10: They highlighted the fact that cloud consumers were concerned at “unpredictably frequent interruptions when using spot services” [11] - something that was putting them off utilizing the spot market fully. The “academic community strongly advocate[d] the Cloud spot market” [11] but that that was still not being wholly reflected by consumers. In recent times, however, this has started to change. Spotinst [8], a cloud company, launched in 2015 to “Reduce 50-80%” of cloud computing costs for companies on EC2 via the use of Spot Instances. It does this by utilising predictive algorithms to “to predict Spot behaviour, capacity trends, pricing, and interruption rate” [7], rebalancing whenever there is risk of an interruption, and falling back onto ondemand instances when Spot Instances are not available to use). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, e.g., providing customer (or game developer) a notice at a point in time before the termination of the resource allocation, such as two minutes before the capacity will be reclaimed for use by the reserved customer represented by high risk score to enable the customer to take various actions to account for the early termination, of Byskal by rebalancing whenever there is risk of an interruption and falling back onto ondemand instances when Spot Instances are not available to use, thereby providing customer (or game developer) a notice of rebalancing at a point in time before the termination of the resource allocation, such as two minutes before the capacity will be reclaimed for use by the reserved customer represented by high risk score (e.g., risk of an interruption) to enable the customer to take various actions including rebalancing the VM from the spot instance to new instance (e.g., another spot instance or ondemand instance when spot instances are not available to use. The motivation would have been to fully utilizing spot market being wholly reflected by consumers (page 10).

Regarding claim 17, Byskal discloses
wherein the plurality of risk scores comprises a set of risk scores corresponding to a plurality of different future time periods of different lengths including the future time (col. 10, lines 9-11: trends in the spot price can also be used to determine risk for a type of instance over an upcoming period of time; col. 10, lines 22-25: historical information may also be used to predict changes in price for a certain period, such as a holiday period or weekend, which may be used to calculate expected risk for an upcoming period; col. 15, lines 11-14: look forward assessment might also be performed, where the trend(s) for that instance type over the recent period of time might be analyzed to determine the likely risk over a future period of time; In other words, the risk score of certain period in the future (e.g., holiday period or weekend) is different from the risk score of other upcoming period of time (e.g., non-holiday period or weekday)). 

Regarding claim 18, Byskal discloses
further comprising machine executable code that causes the machine to: train (col. 14, lines 14-18: a trained machine learning model (e.g., a convolutional neural network) or other statistical algorithm can be used to provide risk scores for the instance types based on the provided risk assessment data) the prediction classifier (col. 9, lines 5-11: Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement) based on a combination of past interruption data (col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 13, line 46-col. 14 line 8: The threshold can be set to any appropriate number, where an instance of that type will not be selected if there are fewer than that number as there is a likelihood of at least some of those instances being reclaimed over an upcoming period of time in which the instance might be allocated for the current request. Similarly, a threshold might be set such that a resource type is not selected if the ratio or fraction of available to allocated (or otherwise unavailable) instances is below a specified value, such as where less than 5% or 10% of the instances of a specified type are available for a given pool, or where the ratio of available to unavailable is less than 1:20, among other such options. Thus, even if there are more than 100 instances available, the type might be excluded if this represents less than 5% of the total instances of that type for that specific resource pool. If an instance type fails to satisfy at least one of these thresholds, that instance type can be excluded 410 from consideration for placement of the game session. For the instance types that satisfy the thresholds, risk assessment data can be collected 412. This can include any appropriate data, as discussed and suggested herein, that may be useful in assessing the risk of a specific instance type. This data may include, for example, time of last interruption, number of interruptions over a recent period of time, frequency of interruption, current instance price, recent fluctuations or trends in instance price, current amount of available capacity, recent fluctuations in available capacity, historical capacity information, and predicted capacity information, among other such options) of live containers on spare cloud resources (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers; col. 21, lines 43-61: a customer can submit a game hosting request for an instance with a bid price and a specification of at least one resource guarantee to be provided for the request, such as a minimum throughput, compute capacity, etc. If a resource becomes available that meets the capacity requirement(s) for the instance request, if the bid exceeds any other requests (or otherwise has preference or priority), and if the bid at least meets a current market price for that capacity, the instance request can be processed using the excess capacity. In various embodiments, the customer with the winning bid will obtain dedicated use of that excess capacity for at least a period of time to process the transcoding operations associated with the instance created per the instance request. After that minimum time, the bid amount can be reexamined and, if the request no longer meets the winning criteria discussed above, or some other such criteria, fulfilling of the instance request for that user on that resource can be terminated (e.g., the instance can be terminated on that resource) and past interruption data of denied containers on spare cloud resources (col. 8, lines 10-13: the risk of a session being interrupted may be unacceptable for at least certain types of applications. For example, players may have a poor or unsatisfactory experience if a game is interrupted in the middle of a session; col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 13, line 46-col. 14 line 8: The threshold can be set to any appropriate number, where an instance of that type will not be selected if there are fewer than that number as there is a likelihood of at least some of those instances being reclaimed over an upcoming period of time in which the instance might be allocated for the current request. Similarly, a threshold might be set such that a resource type is not selected if the ratio or fraction of available to allocated (or otherwise unavailable) instances is below a specified value, such as where less than 5% or 10% of the instances of a specified type are available for a given pool, or where the ratio of available to unavailable is less than 1:20, among other such options. Thus, even if there are more than 100 instances available, the type might be excluded if this represents less than 5% of the total instances of that type for that specific resource pool. If an instance type fails to satisfy at least one of these thresholds, that instance type can be excluded 410 from consideration for placement of the game session. For the instance types that satisfy the thresholds, risk assessment data can be collected 412. This can include any appropriate data, as discussed and suggested herein, that may be useful in assessing the risk of a specific instance type. This data may include, for example, time of last interruption, number of interruptions over a recent period of time, frequency of interruption, current instance price, recent fluctuations or trends in instance price, current amount of available capacity, recent fluctuations in available capacity, historical capacity information, and predicted capacity information, among other such options).

Regarding claim 19, Byskal discloses
further comprising machine executable code that causes the machine to: retrain (col. 10, lines 29-35: an assessment algorithm might look at three factors, such as time since last reclamation, capacity ratio, and pending requests, and determine a weighted average of those to use to calculate the risk score, where the weights may be assigned by the customer or provider, or learned or updated over time using, for example, machine learning or data analytic) the prediction classifier (col. 9, lines 5-11: Risk scores can be determined for various types of available instances, whereby a placement manager 204 or other such system or service can select a type of instance with an acceptably low risk of interruption with a relatively low cost, at least with respect to other instance types available for the placement) on a sample set of prior interruption data on which the prediction classified (col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 25, lines 28-26: since excess capacity for a particular type of resource may be insufficient at the time of a request, a customer can specify multiple acceptable instance types with appropriate configurations that can be used to host the game session. A customer might then provide selection criteria or preferences, such as to select the available type with the lowest cost, highest performance, or lowest risk of interruption, among other such options) had been trained previously (col. 14, lines 14-18: a trained machine learning model (e.g., a convolutional neural network) or other statistical algorithm can be used to provide risk scores for the instance types based on the provided risk assessment data).

Regarding claim 20, Byskal discloses
wherein the risk score comprises a live interruption risk score (col. 21, lines 43-61: a customer can submit a game hosting request for an instance with a bid price and a specification of at least one resource guarantee to be provided for the request, such as a minimum throughput, compute capacity, etc. If a resource becomes available that meets the capacity requirement(s) for the instance request, if the bid exceeds any other requests (or otherwise has preference or priority), and if the bid at least meets a current market price for that capacity, the instance request can be processed using the excess capacity. In various embodiments, the customer with the winning bid will obtain dedicated use of that excess capacity for at least a period of time to process the transcoding operations associated with the instance created per the instance request. After that minimum time, the bid amount can be reexamined and, if the request no longer meets the winning criteria discussed above, or some other such criteria, fulfilling of the instance request for that user on that resource can be terminated (e.g., the instance can be terminated on that resource) component corresponding to a first risk of the container on the spare cloud resource being interrupted (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers; col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 13, line 46-col. 14 line 8: The threshold can be set to any appropriate number, where an instance of that type will not be selected if there are fewer than that number as there is a likelihood of at least some of those instances being reclaimed over an upcoming period of time in which the instance might be allocated for the current request. Similarly, a threshold might be set such that a resource type is not selected if the ratio or fraction of available to allocated (or otherwise unavailable) instances is below a specified value, such as where less than 5% or 10% of the instances of a specified type are available for a given pool, or where the ratio of available to unavailable is less than 1:20, among other such options. Thus, even if there are more than 100 instances available, the type might be excluded if this represents less than 5% of the total instances of that type for that specific resource pool. If an instance type fails to satisfy at least one of these thresholds, that instance type can be excluded 410 from consideration for placement of the game session. For the instance types that satisfy the thresholds, risk assessment data can be collected 412. This can include any appropriate data, as discussed and suggested herein, that may be useful in assessing the risk of a specific instance type. This data may include, for example, time of last interruption, number of interruptions over a recent period of time, frequency of interruption, current instance price, recent fluctuations or trends in instance price, current amount of available capacity, recent fluctuations in available capacity, historical capacity information, and predicted capacity information, among other such options) and a denied scheduling risk score component corresponding to a second risk of the container being denied to launch on the spare cloud resource (col. 2, lines 2-5: the session may have various criteria that enable it to be hosted on different types of resources, such as different types of resource instances (i.e., virtual machines) operating on physical servers; col. 8, lines 10-13: the risk of a session being interrupted may be unacceptable for at least certain types of applications. For example, players may have a poor or unsatisfactory experience if a game is interrupted in the middle of a session; col. 9, lines 54-64: A similar factor in another embodiment might be the number or frequency of interruptions over a recent or preceding period of time, such as the last hour. This could look at the number of interruptions of a certain type of instance over a sliding window of time, such as a window of an hour in duration, where up to a certain number might be acceptable, such as up to a specified interruption threshold. In another embodiment the number of interruptions over the window may be factored into the score, where a higher number of interruptions will result in a higher risk score for that type of instance; col. 13, line 46-col. 14 line 8: The threshold can be set to any appropriate number, where an instance of that type will not be selected if there are fewer than that number as there is a likelihood of at least some of those instances being reclaimed over an upcoming period of time in which the instance might be allocated for the current request. Similarly, a threshold might be set such that a resource type is not selected if the ratio or fraction of available to allocated (or otherwise unavailable) instances is below a specified value, such as where less than 5% or 10% of the instances of a specified type are available for a given pool, or where the ratio of available to unavailable is less than 1:20, among other such options. Thus, even if there are more than 100 instances available, the type might be excluded if this represents less than 5% of the total instances of that type for that specific resource pool. If an instance type fails to satisfy at least one of these thresholds, that instance type can be excluded 410 from consideration for placement of the game session. For the instance types that satisfy the thresholds, risk assessment data can be collected 412. This can include any appropriate data, as discussed and suggested herein, that may be useful in assessing the risk of a specific instance type. This data may include, for example, time of last interruption, number of interruptions over a recent period of time, frequency of interruption, current instance price, recent fluctuations or trends in instance price, current amount of available capacity, recent fluctuations in available capacity, historical capacity information, and predicted capacity information, among other such options).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/25/2022